Title: [Diary entry: 8 June 1791]
From: Washington, George
To: 

Wednesday 8th. Left Prince Edward Ct. Ho. as soon as it was well light, & breakfasted at one Treadways 13 Miles off. Dined at Cumberland Ct. Ho. 14 Miles further and lodged at Moores Tavern within 2 miles from Carters ferry over James River. The road from Prince Edward Court Ho. to Treadways was very thickly settled, although the land appeared thin, and the growth in a great degree pine, & from Treadways to Cumberland Ct. Ho. they were equally well settled on better land, less mixed, and in places not mixed at all, with pine. The buildings appear to be better.